Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Preliminary Amendment filed 01/13/20 is entered.  Claims 1-12 and 22-32 are pending.
	Applicant’s election without traverse of Group I (claims 1-12) in the Reply filed 10/28/21 is acknowledged.
	The Drawings filed 10/24/19 are approved by the examiner.
	The IDS statements filed 03/11/20 and 02/12/21 have been considered.  Initialed copies accompany this action.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

	Cancel non-elected claims (w/o traverse) 22-32.

The following is an examiner’s statement of reasons for allowance:
Claims 1-12 are allowed.
Initially, it is noted that dependent claim 8 recites two “optional” ranges which the examiner treats as preferred 
With respect to the prior art, Ida et al (JACS) discloses (Abstract):

    PNG
    media_image1.png
    564
    692
    media_image1.png
    Greyscale

	While the reference teaches the addition of various additives to non-lithiated nickel oxide powder, including B2O3, the reference does not disclose or fairly suggest the instantly required amount “…such that the calcination at 500 degrees for 2 hours results in growth…of 2 nanometers or less”.  In fact, the reference appears to teach away from such by teaching that the addition of boron oxide increases grain growth (page 224: Fig 7A).
	The remaining references cited on forms PTO-1449 and PTO-892 are considered state of the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319. The examiner can normally be reached Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on 5712725772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK KOPEC/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        



MK
November 29, 2021